Hamer, J.,
concurring.
The plaintiff and appellant sued the city of Lincoln to *340recover damages alleged to result from the loss of part of Ins hand. He was employed as a servant of the defendant, and Avas assisting in the operation of one of its pumping stations. The pumps used were operated by electricity, and the hand was injured, as claimed in the petition, by coming in contact with an electric switch. The trial court sustained a general demurrer to the petition and dismissed the action.
A decision of the case necessitates a construction of section 126, art. I, ch. 13, Comp. St. 1911. The section provides, among other things, that all claims against the city must be presented in Avriting, verified by the claimant or his agent, stating that the same is correct, reasonable, -just, and unpaid; that no claims shall be alloAved unless presented, verified, and read in open council; that “in order to maintain an action for an unliquidated claim it shall be necessary, as a condition precedent, that the party file in the office of the city clerk, within 30 days from the time such right of action accrued, a statement, of the amount of the claim, giving full name of the claimant, the time, place, nature, circumstance and cause of the injury or damage complained of.” The demurrer seems to have been sustained because of the absence of an allegation in the petition that plaintiff had filed the claim with the city clerk Avitliin 30 days of the date of his injury. The petition alleges that the defendant is a city of the first class existing under article I, ch. 13, Comp. St. 1907; that the defendant owned and operated a system of Avaterworks in the city of Lincoln, through which it furnished water to the inhabitants of said city for compensation; that as a part of said Avater system it maintained station houses, Avells, pumps, engines, and other machinery, and employed many servants; that part of the machinery and pumps was operated by electricity conveyed through ■ and controlled by wires, SAvitches, and other electrical appliances; that on and prior to the 3d day of September, 1908, the plaintiff was a servant of the defendant, employed by it at its pumping station in which plaintiff was required to use *341and operate a switch to control the passage of the current of electricity that operated the pumps at said station, and that there passed through the wires controlled by said switch, and through said switch, a voltage of electricity of 4,400 volts; that because of so great a voltage it was necessary for the 'safety of the person operating the switch that the handle of the switch should be constructed of rubber or some material not a conductor of electricity; that the plaintiff was told by the defendant that the handle was of rubber; that said handle had the outward appearance of being constructed of that material; that the defendant negligently furnished the said switch and required the plaintiff to use and operate the same with a wooden handle, which was extremely dangerous, and that these facts were known to defendant, but not to the plaintiff; that the defendant neglected to provide a covering or shield for said switch and for said wires and appliances; that solely because of the negligence of the defendant city Avhile the plaintiff was in its employ as aforesaid and on or about the 3d day of September, 1908, and while the said plaintiff was acting under the direct and immediate supervision and command of said city exercised through its servants, the exact details of which acts of negligence are fully set out in the plaintiff’s petition, and without any fault whatever upon the part of the said plaintiff, a high voltage of electricity passed through the said switch and came in contact with plaintiff’s hand through said Avooden handle of said switch, and so burned the plaintiff’s hand as to necessitate the amputation of' the thumb and fore finger, and caused plaintiff to receive a terrific shock, whereby he became sick and was confined to the hospital for the period of 40 days, and expended $100 for medical and surgical attendance, and thereby injured his nervous system, and caused him to be permanently afflicted with palpitation of the heart, and maimed and crippled him for life, to plaintiff’s damage in the sum of $10,0,00; that plaintiff at the time of the injury, and for more than 30 days thereafter, was an infant; that on the 19th day of *342September, 1908, the plaintiff went to the office of the city attorney of the city of Lincoln, and asked him when it would be necessary to file a claim in order to recover damages, and was then informed that it was unnecessary to file such claim within any certain time; that the plaintiff relied upon the advice of the city attorney and filed his claim December 29, 1908; that said claim was received and considered without objection as to the time when the same was filed, and was referred to the city attorney and the unliquidated claims committee; that they acted on the merits of said claim without objecting to the time when the same was filed, and that said committee reported that said claim should be allowed; that September 5, 1908; two days after the injury, the water commissioner of the city had notice of the time, place, and cause of the injury. It is apparent that the city officials did not consider that the failure to file the claim within 30 days from the time of the injury would release the city. That is evidenced by the fact that the city attorney informed the plaintiff that it was unnecessary to file the claim within any certain time; and it could have been no part of the plan of the city to deceive the plaintiff until after the 30 days had expired; and it is seemingly apparent that the council for the city did not regard the statute as applicable to cases of this kind, for the reason that the claim was received and was considered without objection as to the time when it was filed, and the city attorney and the claims committee acted on the merits of the claim without objecting to the time when it was filed, and the committee reported that the claim be allowed.
The plaintiff, after the demurrer was sustained, elected to stand upon the petition, and a judgment was rendered dismissing plaintiff’s action at plaintiff’s costs. The legislature did not intend to have this provision apply to such cases as that which we are now considering. When a city goes into the same business as a private citizen or a private corporation, it ought to be liable for its acts of negligence just as they are liable. When the city engages *343in furnishing water or gas or electricity for the use of the people, it is well to remember that it does not do so und.er the exercise of any political power. If a municipality by reason of its negligence causes injury to one of its employees for which it should be held liable because of such negligence, then it ought not to be necessary for the plaintiff, in order to maintain his action, to file in the office of the city clerk, within 30 days from the time of the injury, a statement of the amount of his claim for damages, and the time, place, nature, circumstances, and cause of the injury complained of.' To impose such a burden upon the injured person is to discriminate against labor and refuse it an equal opportunity in the courts with other legitimate articles of barter, bargain and sale, whether of merchandise or professional or mechanical services, and therefore it could not have been within the legislative intent to deny labor the opportunity, where its owner is injured, to recover for the injury done. Where there is a failure to file such notice in the office of the city clerk within the time alleged, it should constitute no bar to the plaintiff’s right to maintain an action against the city for the full amount of his damages. The people who labor may not always be advised of their rights, and they ought not to be caught with traps, pitfalls, or deceit of any kind. Oftentimes a serious injury would prevent the injured person from making an. investigation. Laborers are seldom familiar Avith the ways of .business. There ought to be no barriers or obstacles interposed which would preA'ent the laborer from getting the damage to which he is legitimately entitled because of injuries sustained by reason of the negligence of the city Avhile the injured servant is in its employ. The city is and ought to be liable for its negligence, to the same extent as a private person or a corporation, Avhenever it engages in private business for compensation.
In 28 Cyc. 1256, it is said: “A municipality, being not only a public agency, but also a qwm-private individual, is therefore subject to the law; for its wrong to the public *344it may be prosecuted, and for its torts against individuals it may be sued in a civil action for damages like a private corporation.” It is further said on p. 1257: “The one •class of its powers is of a public and general character, to be exercised in virtue of certain attributes of sovereignty delegated to it for the welfare and protection of its inhabitants or the general public; the other relates only to special or private corporate purposes, for the accomplishment of which it acts, not through its public officers as such, but through agents or servants employed by it.” In the former case its functions are political and governmental, and no liability attaches to it at common law, either for nonuser or misuser of the power, or for the acts or omissions on the part of its officers or the agents through whom such governmental functions are performed, or the servants employed by such agencies. In its second character above mentioned, that is, in the exercise of its purely municipal functions, or the doing of those things which relate to special or private corporation purposes, the corporation stands upon the same footing with a private corporation, and will be held to the same responsibility with a private corporation for injuries resulting from its negligence, and will be liable for the doings of its officers, agents, or employees acting within the scope of such municipal power, or of the servants employed by such officers.
In City of New Orleans v. Kerr, 69 Am. St. Rep. 442 (50 La. Ann. 413) it is said: “A municipal corporation, with respect to the private character of its powers and obligations, represents the pecuniary and proprietary interests of individuals, and the rules which govern the responsibility of individuals are properly applicable.”. In Esberg Cigar Co. v. City of Portland, 75 Am. St. Rep. 651 (34 Or. 282) it is said: “When a city voluntarily undertakes to construct and maintain waterworks, in pursuance, of statutory authority, for its own private emolument and advantage, the works belong to it in its private, rather than its public or governmental, capacity, though the public may *345derive a common benefit therefrom, and the city is, therefore, answerable to persons injured by negligence in the construction or maintenance of such works.” In Bowden v. Kansas City, 105 Am. St. Rep. 187 (69 Kan. 587) it is said: “A municipal corporation is liable for negligence in the care and control of public property in the discharge of a ministerial duty, irrespective of whether or not an income is derived from it.” In the same case it is said: “A municipal corporation is liable to a fireman for injuries sustained through its negligence in not furnishing him a reasonably safe place to work in one of its fire stations.”
In Burke v. City of South Omaha, 79 Neb. 793, it is said in the syllabus: “The making, improving and repairing of streets by a municipal corporation relate to its corporate interest only, and it is liable for the wrongful or negligent acts of its agents in performing such duties.” The judgment of the district court in favor of the plaintiff was affirmed by this court. In Reed v. Village of Syracuse, 83 Neb. 713, it was held: “Where a village, engaged in supplying water and manufacturing gas for its own use and for sale to private consumers, so installs a tank for the storage of gasoline that it leaks into the pumping pit of the waterworks and causes an explosion in which an employee of the village is injured, the question whether such explosion is attributable to negligence on the part of such village is for the jury.”
In Hollman v. City of Platteville, 101 Wis. 94, it is said 'in the body of the opinion: “When the act done is within its chartered powers and relates to the administration of local or internal affairs, as distinguished from its legislative, discretionary, or quasi-judicial duties, the rule of respondeat superior applies, and the city will become liable for the act of its servants and agents, which it has authorized or adopted.” In City of Toledo v. Cone, 41 Ohio St. 149, the city was held liable to an employee for injuries resulting from the negligence of the superintendent of the cemetery. In Donahoe v. Kansas City, 136 Mo. 657, it was held: “The construction of sewers in a city *346is a corporate and ministerial function as distinguished from a governmental one and a city is responsible for injuries arising from its negligence in the performance of the work.” In 20 Am. & Eng. Ency. Law (2d ed.) 1197, it is said: “It is held, as a rule, that a city in supplying water or light to its inhabitants acts as a private corporation, and is subject to the same duties and liabilities.” In State Journal Printing Co. v. City of Madison, 134 N. W. 909 (148 Wis. 396) it is said in the syllabus: “A city furnishing water to private consumers acts in a business capacity, and it must exercise the care that ordinarily prudent persons engaged in similar business would exercise under like circumstances.” In 28 Cyc. 1258, it is said: “In the exercise of its purely municipal functions, or the doing of those things which relate to special or private corporate purposes, the corporation stands upon the same footing with a private corporation, and will be held to the same responsiblity with a private corporation for injuries resulting from its negligence.” In Belyea v. Tomahawk Paper & Pulp Go., 72 Am. St. Rep. 878 (102 Wis. 301) the court held, as stated in the syllabus: “Laws changing the time for, or conditions of, the enforcement of common law rights are in the nature of statutes of limitations, which, if of such a character as to materially affect the right itself, are within the inhibition of the constitution in regard to the passage of laws impairing the obligations of contracts or taking property without due process' of law.” In Smith v. Cleveland, 17 Wis. *556, it is said, in effect, that the difference between laws that the legislature may change at will and those which the constitution protects from interference and the prejudice of vested rights is that, under the former, the right is dependent on the law, and, under the latter, the right itself is independent of the law. In Kelly v. City of Faribault, 95 Minn. 293, it is said in the syllabus: “Chapter 248, p. 459, laws 1897, requiring 30 days’ notice to be given to a municipality of claims for injuries received from defects in its streets, sidewalks, or its public works, before action therefor, does not apply to a *347case where an employee or servant asks for redress for injuries from the negligence of a city in failing to provide a reasonably safe place for its servants to work, or other absolute duties of the master.” In Bradley v. City of Eau Claire, 56 Wis. 168, it is held: “The words ‘claim or demand’ in a city charter which provides that ‘no action shall be maintained by any person against the city * * * upon any claim or demand, until such person shall first have presented his claim or demand to the common council for allowance,’ etc., apply to claims or demands arising upon contract only, and not to a claim or demand arising out of a tort” — citing Kelley v. City of Madison, 43 Wis. 638. See, also, Sutton v. Snohomish, 11 Wash. 24, 48 Am. St. Rep. 847; Jung v. City of Stevens Point, 74 Wis. 547; Lay v. City of Adrian, 75 Mich. 438. In Nance v. Falls City, 16 Neb. 85, it is said: “The word ‘claims’ in section 80 of the chapter relating to cities of the second class applies alone to those arising upon contract, and not upon tort, as for the death of a person through the negligence of the city.” It is the opinion of the court that the city was acting in its private business capacity, and that while it acted in that capacity it was bound to exercise a reasonable degree of care, in view of the charges involved, and that for any failure to exercise this degree of care it is liable for an injury to another, as a private person or corporation might be. In Shields v. Town of Durham, 118 N. Car. 450, it was held: “Section 757 of the code, requir ing that claims against municipal corporations shall be presented to the proper authorities and demand for payment as prerequisites to an action to enforce such claims, applies only to demands arising ex contractu, and not to those arising ex delicto Giuricevic v. City of Tacoma, 57 Wash. 329, sustains the plaintiff’s case. In that case an electric light pole standing in the street fell and injured the plaintiff because the city caused the earth about the pole to be excavated.
The following are sidewalk cases, and do not apply to this case, because of the fact that in sidewalk cases there *348is no liability for damages, unless expressly given by statute: Davidson v. City of Muskegon, 111 Mich. 454; Springer v. City of Detroit, 102 Mich. 300; Kenyon v. City of Cedar Rapids, 124 Ia. 195; Hay v. City of Baraboo, 127 Wis. 1; Van Frachen v. City of Fort Howard, 88 Wis. 570; Jones v. City of Albany, 151 N. Y. 223; Borough of Youngsville v. Siggins, 110 Pa. St. 291. We do not intend to overrule our prior decisions, and adhere to them as they have been heretofore announced.